 

FORT WORTH DIVISION

UNITED STATES OF AMERICA

 

Vv. Case No.
CLINTON BATTLE (01)
DONNA GREEN (02)
YAJAIRA LOPEZ (03)
INDICTMENT
The Grand Jury Charges:

At all times material to this Indictment:
THE DEFENDANTS

1. Defendant Clinton Battle was a physician duly licensed by the Texas
Medical Board on or about August 27, 1978, under license number F1368. He was
registered with the U.S. Drug Enforcement Administration (“DEA”) to issue controlled
substance prescriptions under registration number AB8206220. He engaged in the
practice of medicine at 817 Baker Street, Fort Worth, Texas (“Fort Worth Clinic”). In
2009, Battle opened a second location in Arlington, located at 615 East Abram Street,
Suite A, Arlington, Texas (“Arlington Clinic”),

2. Defendant Donna Green was an advanced practice registered nurse (nurse
practitioner) who was hired in January 2016 to operate and see patients at Battle’s
Arlington Clinic. At no time relevant to the indictment was Green authorized to

prescribe controlled substances under state or federal law.

Battle et a] Indictment - Page 1
Case 4:20-cr-00157-P Documenti Filed 06/17/20 Page 2of17 PagelD 26

3. Defendant Yajaira Lopez was a medical] assistant in Battle’s Arlington
and Fort Worth Clinics. At no time was she licensed to practice medicine, issue or fill
prescriptions, or conduct physical therapy on patients.

CONTROLLED SUBSTANCES LAWS AND REGULATIONS

4, The Controlled Substance Act (“CSA”) and its implementing regulations
set forth which drugs and other substances are defined by law as “Controlled
Substances.” Those Controlled Substances were then assigned to one of five schedules
Schedule I, U, II, 1V, or V—depending on their potential for abuse, likelihood of
physical or psychological dependency, accepted medical use, and accepted safety for use
under medical supervision. As relevant here:

a. Schedule II drugs have a currently accepted medical use with severe
restrictions, as these drugs have a high potential for abuse, with use
potentially leading to severe psychological or physical dependence.

b. Schedule III drugs have a currently accepted medical use with restrictions,
as these drugs have a moderate to low potential for physical and
psychological dependence. Schedule HI drug abuse potential is less than
Schedule I and Schedule [I drugs but more than Schedule IV.

c. Schedule IV drugs, substances, or chemicals are defined as drugs with a
lower potential for abuse than a Schedule II or ITI drug but which, if
abused, may lead to moderate to low physical dependence or high

psychological dependence.

Battle et al Indictment - Page 2
Case 4:20-cr-00157-P Documenti1 Filed 06/17/20 Page 3of17 PagelD 27

5. Under Federal law and regulation, for a prescription of a controlled
substance to be valid, it must have been issued for a legitimate medical purpose by an
individual practitioner acting in the usual course of professional practice. As relevant
here, a practitioner is defined as a physician, mid-level practitioner (such as a nurse
practitioner or physician’s assistant), or other registered practitioner who is authorized to
prescribe controlled substances by the jurisdiction in which the practitioner is licensed to
practice, and who holds a valid registration with the DEA.

6. An order purporting to be a prescription that was not issued in the usual. .
course of professional practice is not a prescription within the meaning and intent of the
CSA, and both the person who issued the purported prescription and the person who
knowingly filled it are subject to the same laws that prohibit the illicit sale of drugs.

7. Federal law and regulations required that, other than several narrow
exceptions not relevant here, every person who distributes or dispenses controlled
substances must obtain a DEA registration.

8, In ‘Texas, nurses are licensed under the Texas Nursing Practice Act. A
nurse practitioner is only allowed to distribute prescription drug samples and sign
prescription drug orders as provided by the Texas Occupations Code. To prescribe
controlled substances, this Code requires a nurse practitioner to apply for and receive her
own registration with the DEA. Only then may a physician delegate to a nurse
practitioner the act of prescribing or ordering a drug as authorized through a prescriptive

authority agreement between the physician and nurse practitioner.

Battle et al Indictment - Page 3
Case 4:20-cr-00157-P Documenti Filed 06/17/20 Page 4of17 PagelD 28

CONTROLLED SUBSTANCES

9. Hydrocodone Hydrochloride (“Hydrocodone”), a semi-synthetic opioid
derived from codeine, is a narcotic prescribed as an analgesic to treat moderate to severe
pain or as an antitussive (cough medicine), often in combination with acetaminophen or
ibuprofen. It is known to have a high risk of abuse, and has been sold under various
brand names, including but not limited to Vicoden, Loracet, Lortab, and Norco.
Hydrocodone was listed as a Schedule III controlled substance until October 2014, when
it was changed to a Schedule I controlled substance.

10. Acetaminophen with Codeine (“Tylenol with Codeine”), as relevant here,
is a Schedule III opiate analgesic that is prescribed for the management of mild to
moderate pain, where treatment with an opiate is appropriate and for which alternative
treatments are inadequate. Because opiates and opioids are highly sought by drug users
and people with addiction disorders, the U.S. Food and Drug Administration has warned
that Tylenol with Codeine should be prescribed in the smallest appropriate quantity.

11. Alprazolam is a benzodiazepine, classified as a Schedule IV controlled
substance used to treat anxiety and panic disorders. It is often referred to by its brand
name, Xanax (“Xanax”). Drug abusers are known to combine Xanax with opioids such
as Hydrocodone and Tylenol with Codeine. The Xanax label contains a warning by the
FDA of an increased risk of drug-related mortality when combined with opioids.

12. Phentermine is chemically and pharmacologically related to amphetamine
and other stimulant drugs that have been extensively abused, sometimes referred to by the

brand names Adipex or Qsymia.

Battle et al Indictment - Page 4
Case 4:20-cr-00157-P Documenti Filed 06/17/20 Page5of17 PagelD 29

It is properly prescribed for short-term use (a few weeks) as part of a weight loss regime.
Phentermine is listed as a Schedule IV controlled substance and is contraindicated for
those with a history of drug abuse.

13. Tramadol is a synthetic opioid analgesic indicated for the management of
moderate to moderately severe pain, sometimes referred to by the brand name Ultram. It
is listed as a Schedule IV controlled substance and should not be prescribed in any
situation where opioids are inappropriate. Tramadol is known to be sought by drug
abusers and people with addiction disorders.

HEALTH CARE BENEFIT PROGRAMS

14. The Division of Workers’ Compensation (“TDI”) is a division within the
Texas Department of Insurance established by the Texas Legislature to administer and
operate the workers’ compensation system of the state under Texas Labor Code, Section
402.001.

15. With limited exceptions, Texas employers are not required to provide
workers’ compensation coverage and benefits, and Texas employees are permitted to
waive available workers’ compensation coverage. Texas employers exercise their option
to join the workers’ compensation system by purchasing a policy of workers’
compensation insurance. When both the employer and an individual employee are
“covered” by a workers’ compensation insurance policy, health care, wage loss, and other
benefits are paid by the insurance carrier. TD] does not pay benefits of any kind directly

to, or on behalf of, an injured worker.

Battle et al Indictment - Page 5
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page 6of17 PagelD 30

Instead, workers’ compensation insurers (which includes licensed insurance companies,
governmental entities, certified self-insured employers, and group self-insured
employers) pay Texas workers’ compensation benefits.

16.  TDIs role is to develop and enforce administrative rules defining the
nature and amount of wage replacement, health care and other benefit payments that
might be required following a workplace injury, and the processes and procedures related
to when, how, and by whom and to whom these benefits are to be paid. Through stringent
medical billing, payment and reporting requirements, TDI monitors the actions of
employees, employers, insurance carriers and healthcare providers participating in the
Texas workers’ compensation systems, taking enforcement action when necessary, to
ensure that the Texas Workers’ Compensation Act and related administrative rules,
reporting requirements, and other regulations regarding workers’ compensation were
implemented and followed.

HEALTH CARE BILLING

17. Current Procedural Terminology (“CPT”) is a list of descriptive terms and
identifying codes for reporting medical services and procedures performed by physicians.
The purpose of the terminology is to provide a uniform language that will accurately
describe medical, surgical and diagnostic services and will thereby provide an effective
means for reliable nationwide communication among physicians, patients and third

parties.

Battle et al Indictment - Page 6
Case 4:20-cr-00157-P Documenti Filed 06/17/20 Page 7of17 PagelD 31

18. Therapeutic procedures, or physical therapy, refers to a manner of effecting
change through the application of clinical skills and/or services that attempt to improve
function. To bill for each of the following physical therapy procedures, physicians or

| other qualified health care professionals (e.g., physical therapists) are required to have
one-on-one patient contact, meaning the health care professional billing for the service
must remain with the patient to monitor activity and ensure that the exercise or modality
is performed correctly:
a. CPT code 97032 refers to physical therapy involving electrical stimulation
(manual) to one or more areas, each 15 minutes.
b. CPT code 97110 therapeutic exercises to one or more areas are used to
develop strength and endurance, range of motion and flexibility.
_¢, CPT code 97124 refers to massage, including stroking, compression, and
percussion.

19, A functional capacity evaluation (“FCE”) is a physical performance test or
measurement, with a written report, billed in fifteen-minute increments. To bill an FCE
under CPT code 97750, the physician must have one-on-one patient contact, meaning the
physician cannot delegate the services and must be with the patient during the entire
evaluation. This code must be billed using the license number of the physician who

performed the services.

Battle et al Indictment - Page 7
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page 8of17 PagelD 32

COUNT ONE
Conspiracy to Distribute a Controlled Substance
Violation of 21 U.S.C, § 846 (21 ULS.C. §§ 841(a(1), (b)C(E) and (b)(2))

20. Paragraphs 1 through 19 of this Indictment are realleged and incorporated
by reference.

21. From on or about January 2011 and continuing up to and including April
2017, in the Northern District of Texas and elsewhere, defendants Clinton Battle and
Donna Green did knowingly, willfully, and unlawfully combine, conspire, confederate,
and agree with each other and others known and unknown to illegally distribute and
possess with intent to distribute controlled substances, namely, Hydrocodone, Tylenol
with Codeine, Tramadol, Xanax, and phentermine, in violation of 21 U.S.C. § 841 as
described below.

OBJECT OF THE CONSPIRACY

22. It was the object of the conspiracy to illegally distribute controlled
substances by issuing purported prescriptions outside the course of professional practice
and not for a legitimate medical purpose for monetary gain.

MANNER AND MEANS OF THE CONSPIRACY

23. It was part of the conspiracy that Battle would and did issue purported
prescriptions for controlled substances that were issued outside the usual course of
professional practice and not for a legitimate medical purpose, including Hydrocodone,

Tylenol with Codeine, Tramadol, Xanax, phentermine, and other controlled substances.

Battle et al Indictment - Page 8
Case 4:20-cr-00157-P Documenti Filed 06/17/20 Page9of17 PagelD 33

24. Battle issued purported prescriptions for controlled substances after
performing minimal or no medical examination of alleged patients. At times, he would
tell office staff to issue whatever controlled substance prescription the patient wanted,
using Battle’s DEA registration number and medical credentials.

25. Battle also issued purported prescriptions for controlled substances for
friends or family with which Battle did not have a physician-patient relationship.

26. It was also part of the conspiracy that Green would issue purported
prescriptions for controlled substances, improperly using Battle’s DEA registration, even
though Green was not authorized to issue such prescriptions.

27. For patients without health insurance, in exchange for issuing the purported
prescriptions or allowing his DEA registration to be used to order a prescription, Battle
would and did charge patients approximately $200 for an initial office visit. On
subsequent visits, Battle charged patients approximately $80. At times, a coconspirator
would provide Battle with other illicit drugs in exchange for Battle’s issuing purported
prescriptions for controlled substances. Battle also received other remuneration in
exchange for controlled substances.

28. ‘It was further part of the conspiracy that others known and unknown would
routinely call in purported prescriptions to various pharmacies for Hydrocodone, Tylenol
with Codeine, Tramadol, alprazolam, phentermine, and other controlled substances—
using Battle’s DEA registration number and medical credentials-—knowing that the
purported prescriptions were issued outside the usual course of professional practice,

were not issued for a legitimate medical purpose, and were intended to be diverted for

Battle et al Indictment - Page 9
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page10o0f17 PagelD 34

illicit distribution. At times, Battle knew this was occurring and allowed his name and

medical credentials to be used to issue illegal prescriptions.

In violation of 21 U.S.C. § 846 (21 US.C. §§ 841 (aC), (b)C)CE), and (b)(2)).

Battle et al Indictment - Page 18
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page11o0f17 PagelD 35

COUNT TWO
Conspiracy to Commit Mail Fraud
(Violation of 18 U.S.C. § 371 (18 U.S.C. § 1341))

29. Paragraphs | through 28 of this Indictment are realleged and incorporated
by reference.

30. From on or around January 2012 and continuing through on or around
December 2017, in the Fort Worth Division of the Northern District of Texas and
elsewhere, defendant Clinton Battle and Yajaira Lopez did knowingly and willfully
combine, conspire, confederate, and agree with each other and others known and
unknown, to commit the crime of mail fraud in violation of 18 U.S.C. § 1341.

OBJECT OF THE CONSPIRACY

31. It was the object of the conspiracy for Battle and his coconspirators to
unlawfully enrich themselves through the submission of fraudulent claims to workers’
compensation and other health insurers for medical services that were not rendered, or
that were rendered but mischaracterized and billed at a higher rate than what an insurer
would pay had they known the true nature of the treatment.

MANNER AND MEANS OF THE CONSPIRACY

32, It was a part of the conspiracy that Battle and his coconspirators, using the
mail, commercial interstate carriers, and interstate wires, engaged in a scheme to defraud
health insurers through the submission of claims for physical therapy that sometimes was

not rendered at all and at other times was performed by a non-licensed person who was

not authorized to conduct the procedure.

Battle et al Indictment - Page 11
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page12o0f17 PagelD 36

Battle and his coconspirators submitted claims with materially false representations that
Battle had conducted each procedure, intending to cause the insurers to pay claims they
otherwise would not have paid.

33. Battle and his coconspirators also submitted claims for FCEs falsely
claiming that tests had taken hours to administer. In reality, Battle spent significantly less

time conducting FCEs than he represented in his claims. Battle and his coconspirators
did so in order to deceive and cause insurers to pay higher reimbursements than they
otherwise would have paid.

34. ‘It was also part of the conspiracy that Battle and his coconspirators would
submit claims for office examinations that Battle did not conduct, again, for the purpose
of causing insurers to pay claims they otherwise would have rejected.

35. In addition, Battle, Lopez, and their coconspirators would “up-code”—or
bill for a higher reimbursement level than was authorized for the level of medical exam
Battle performed.

36. In furtherance of their scheme to defraud, Battle, Lopez, and their
coconspirators would transfer and use, without lawful authority, means of identification
of patients, such as their names and birth dates.

EFFECT ON THE HEALTH BENEFITS PROGRAMS

37. Beginning on or about January 1, 2012, and continuing through on or
around December 2017, Battle and Lopez submitted and caused to be submitted claims
via the mails and commercial interstate carriers to workers’ compensation insurers

totaling more than $439,000, the vast majority of which were fraudulent.

- Battle et al Indictment - Page 12
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page130f17 PagelD 37

As a result of these claims, workers compensation insurers paid Battle more than
$322,000 through the mails and commercial interstate carriers.
OVERT ACTS

38. On or about the dates listed below, in the Northern District of Texas and
elsewhere, in furtherance of the conspiracy and to effect its object, Battle and his
coconspirators committed and caused to be committed the overt acts described below, in
that they submitted materially false claims for reimbursement, claiming that Battle had
performed the medical service when in fact, an unlicensed assistant performed the

service:

 

PATIENT | DATE | CLAIM / CPT CODE

 

R.P. 6/4/2015 | Functional capacity evaluation ~ 97750
RP. 6/30/2015 | Physical therapy — 97110
R.P. 7/7/2015 | Physical therapy — 97124

 

 

 

 

 

 

 

39. All of the above acts were done in violation of 18 U.S.C. § 371 (violation

of 18 U.S.C. § 1341).

Battle et al Indictment - Page 13
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page14o0f17 PagelD 38

FORFEITURE NOTICE
(21 U.S.C. § 853 and 18 U.S.C. § 982)

AQ. Pursuant to 21 U.S.C. § 853, upon conviction of the Count One offense, the
defendants, Clinton Battle and Donna Green, shall forfeit to the United States any
property constituting, or derived from, any proceeds the defendant obtained, directly or
indirectly, as a result of the Count One offense, and any of the defendant’s property used,
or intended to be used, in any manner or part, to commit, or to facilitate the commission of
the Count One offense.

41. Pursuant to 18 U.S.C. § 982(a)(8) upon conviction of the Count Two offense,
the defendants, Clinton Battle and Yajaira Lopez, shall forfeit to the United States any
property constituting, or derived from, any proceeds the defendant obtained, directly or
indirectly, as a result of the Count Two offense, and any of the defendant’s property used,
or intended to be used, in any manner or part, to commit, or to facilitate the commission of
the Count Two offense.

42. Specifically, upon conviction of the offenses alleged in Count One and/or
Count Two, Clinton Battle, shall forfeit property including, but not limited to:

a. $26,268.00 in United States currency from Clinton Charles Battle Jr. M.D.
(Asset No. 17-DEA-630701);

b. $11,980 in United States currency from Frost Bank Safe Deposit Box #91
(Asset No. 17-DEA-630702);

c. $6,085.86 in United States currency from Chase Bank account x6213, in the

name of Arlington Occupational & Medical Clinic Corp. (Asset No. 17-DEA-
631309);

Battle et al Indictment - Page 14
Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page15o0f17 PagelD 39

d. $96,897.58 in United States currency from Fidelity Investments account x0827
under the name of Arlington Occupational/Med CLC, Clinton C Battle Jr.
(Asset No. 18-DEA-635508);

e. $551,082.11 in United States currency from Fidelity Investments account
x6201 under the name of Clinton Charles Battle Jr. (Asset No. 18-DEA-
635509);

f. The real property known as 5953 Tarpon Gardens Circle, Unit #102, Cape
Coral, Florida 33914, more specifically described as, Unit No. 102, Building
27, Lake Homes at Tarpon Gardens, a Condominium, according to the
Declaration of Condominium recorded in Official Records Book 4154, Page
3910, as amended, of the Public Records of Lee County, Florida, together with
all appurtenances thereto appertaining and specified in said Declaration of
Condominium (Asset No. 18-DEA-635505);

g. The real property know as 6021 Lakehurst Court, Arlington, Texas 76016,
more specifically described as, Lot 8, in Block 1, Lakehurst Estates, an addition
to the City of Arlington, Tarrant County, Texas, according to the Plat thereof
recorded in Cabinet A, Slide 393, of the Plat Records of Tarrant County, Texas
(Asset No. 18-DEA-635506); and

h. The real property known as 817 Baker Street, Fort Worth, Texas 76104,
more specifically described as, Lot 17 and 18, Block 61, Ryan Southeast
Addition to the City of Fort Worth, Tarrant County, Texas, according to plat

recorded in Volume 388, Page 7, Plat Records, Tarrant County, Texas (Asset
No. 18-DEA-635507).

43. Pursuant to21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b), ifany
of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due diligence; |
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

Battle et al Indictment - Page 15
Case 4:20-cr-00157-P Documenti1 Filed 06/17/20 Page16o0f17 PagelD 40

e. has been commingled with other property which cannot be divided without
difficulty, the United States intends to seek forfeiture of any other property of

the defendant up to the value of the forfeitable property described above.

A TRUE BILL.

mike

ERIN NEALY COX
UNITED STATES ATTORNEY

Fie WEYBRECHT

Assistant United States Attorney
Texas State Bar No. 24102642
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

 

Battle et al Indictment - Page 16
£ Case 4:20-cr-00157-P Document1 Filed 06/17/20 Page17of17 PagelD 41

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

 

THE UNITED STATES OF AMERICA

CLINTON BATTLE (01)
DONNA GREEN (02)
YAJAIRA LOPEZ (03)

 

INDICTMENT

21 ULS.C. § 846 (21 U.S.C. §§ 841(a)(2), (b)( DE) and (b)(2))
Conspiracy to Distribute a Controlled Substance
Count I

18 U.S.C. § 371 (18 U.S.C. § 1341)
Conspiracy to Commit Mail Fraud
Count 2

21 U.S.C. § 853 and 18 U.S.C. § 982
Forfeiture Notice

A true bill rendered Mo

FORT WORTH FOREPERSON

 

Filed in open court this 17th day of June, 2020.

 

 

 

Warrants to Issue

 

 

 

 
